 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7    JEREMIAH JAMES PETLIG,

 8                                   Plaintiff,             CASE NO. C18-0721-MJP-MAT

 9           v.
                                                            PRETRIAL SCHEDULING ORDER
10    SCOTT CARTER-ELDRED, et al.,

11                                   Defendants.

12

13          This is a civil rights action brought pursuant to 42 U.S.C. § 1983. Defendant(s) recently

14   filed an answer to plaintiff’s amended complaint. Accordingly, the Court hereby establishes the

15   following pretrial schedule:

16          (1)     Discovery

17          All discovery shall be completed by February 15, 2019.             Service of responses to

18   interrogatories, requests for production, and requests for admissions, and the taking of depositions,

19   shall be completed by this date. The Federal Rules of Civil Procedure require that responses to

20   discovery requests be served within thirty (30) days after service. See Fed. R. Civ. P. 33(b)(2),

21   34(b)(2)(A), 36(a)(3). The serving party, therefore, must serve his/her discovery requests at least

22   thirty (30) days before the deadline in order to allow the other party time to answer.

23   ///

     PRETRIAL SCHEDULING ORDER
     PAGE - 1
 1          (2)      Dispositive Motions

 2                   Any dispositive motions shall be filed and served on or before March 18, 2019.

 3   Pursuant to LCR 7(b), any argument being offered in support of a motion shall be submitted as a

 4   part of the motion itself and not in a separate document. The motion shall include in its caption

 5   (immediately below the title of the motion) a designation of the date the motion is to be noted for

 6   consideration upon the Court’s motion calendar.            Dispositive motions shall be noted for

 7   consideration on a date no earlier than the fourth Friday following filing and service of the motion.

 8   LCR 7(d)(3).

 9          All briefs and affidavits in opposition to any motion shall be filed and served pursuant to

10   the requirements of Rule 7 of the Federal Rules of Civil Procedure and LCR 7. The party making

11   a motion may file and serve a reply to the opposing party’s briefs and affidavits. Any reply brief

12   shall also be filed and served pursuant to the requirements of Rule 7 of the Federal Rules of Civil

13   Procedure and LCR 7.

14          Defendants are reminded that they MUST serve a Rand notice, in a separate document,

15   concurrently with motions for summary judgment so that pro se prisoner plaintiffs will have fair,

16   timely and adequate notice of what is required of them in order to oppose such motions. Woods v.

17   Carey, 684 F.3d 934, 941 (9th Cir. 2012). The Ninth Circuit has set forth model language for such

18   notices:

19                A motion for summary judgment under Rule 56 of the Federal Rules of
                  Civil Procedure will, if granted, end your case.
20                Rule 56 tells you what you must do in order to oppose a motion for summary
                  judgment. Generally, summary judgment must be granted when there is no
21                genuine issue of material fact – that is, if there is no real dispute about any
                  fact that would affect the result of your case, the party who asked for
22                summary judgment is entitled to judgment as a matter of law, which will
                  end your case. When a party you are suing makes a motion for summary
23                judgment that is properly supported by declarations (or other sworn

     PRETRIAL SCHEDULING ORDER
     PAGE - 2
 1                testimony), you cannot simply rely on what your complaint says. Instead,
                  you must set out specific facts in declarations, depositions, answers to
 2                interrogatories, or authenticated documents, as provided in Rule 56(e),
                  that contradict the facts shown in the defendant’s declarations and
 3                documents and show that there is a genuine issue of material fact for
                  trial. If you do not submit your own evidence in opposition, summary
 4                judgment, if appropriate, may be entered against you. If summary
                  judgment is granted, your case will be dismissed and there will be no
 5                trial.

 6   Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (emphasis added). Defendants who fail to

 7   file and serve the required Rand notice on the plaintiff may have their motion stricken from the

 8   Court’s calendar with leave to re-file.

 9          (3)      Joint Pretrial Statement

10          The parties are advised that a due date for filing a Joint Pretrial Statement may be

11   established at a later date pending the outcome of any dispositive motions.

12          (4)      Proof of Service and Sanctions

13                   All motions, pretrial statements and other filings shall be accompanied by proof

14   that such documents have been served upon counsel for the opposing party or upon any party

15   acting pro se. The proof of service shall show the day and manner of service and may be by written

16   acknowledgment of service, by certificate of a member of the bar of this Court, by affidavit of the

17   person who served the papers, or by any other proof satisfactory to the Court. Failure to comply

18   with the provisions of the Order can result in dismissal/default judgment or other appropriate

19   sanctions.

20   ///

21   ///

22   ///

23   ///

     PRETRIAL SCHEDULING ORDER
     PAGE - 3
 1          (5)        The Clerk of Court is directed to send a copy of this Order to plaintiff and to counsel

 2   for defendants.

 3          DATED this 14th day of December, 2018.

 4

 5                                                            A
                                                              Mary Alice Theiler
 6                                                            United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     PRETRIAL SCHEDULING ORDER
     PAGE - 4
